                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION


NOKIA TECHNOLOGIES OY,

Plaintiff,
                                                     CIVIL ACTION NO.
       v.
                                                     5:19-cv-00427-BO
LENOVO (SHANGHAI) ELECTRONICS
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC                JURY TRIAL DEMANDED
HK LIMITED, AND LENOVO (UNITED
STATES), INC.,

Defendants.

      NOKIA’S UNOPPOSED MOTION FOR LEAVE TO FILE FIRST AMENDED
                            COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff Nokia Technologies Oy

(“Nokia”), by and through its undersigned counsel, respectfully submits this Motion for Leave to

File First Amended Complaint. This motion is accompanied by Nokia’s proposed First Amended

Complaint and a brief that sets forth the reasons that leave to amend should be granted. For the

reasons stated therein, Nokia respectfully requests the Court grant leave to file its First Amended

Complaint.




             Case 5:19-cv-00427-BO Document 56 Filed 07/02/20 Page 1 of 3
Dated the 2nd day of July, 2020.



                                   /s/ Theodore Stevenson, III
                                   Theodore Stevenson, III
                                   TX State Bar No. 19196650
                                   tstevenson@mckoolsmith.com
                                   Warren Lipschitz
                                   TX State Bar No. 24078867
                                   wlipschitz@mckoolsmith.com
                                   Richard Kamprath
                                   TX State Bar No. 24078767
                                   rkamprath@mckoolsmith.com
                                   Albert M. Suarez IV
                                   asuarez@mckoolsmith.com
                                   TX State Bar No. 24113094
                                   MCKOOL SMITH, PC
                                   300 Crescent Court, Suite 1500
                                   Dallas, TX 75201
                                   Telephone: (214) 978-4000
                                   Telecopier: (214) 978-4044

                                   COUNSEL FOR PLAINTIFF NOKIA
                                   TECHNOLOGIES OY



                                   /s/ Matthew P. McGuire
                                   Matthew P. McGuire
                                   N.C. State Bar. No. 20048
                                   ALSTON & BIRD LLP
                                   555 Fayetteville Street, Suite 600
                                   Raleigh, NC 27601
                                   Telephone: (919) 862-2200
                                   Facsimile: (919) 862-2260
                                   E-mail: matt.mcguire@alston.com

                                   LOCAL CIVIL RULE 83.1(D) COUNSEL
                                   FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                                     2
  Case 5:19-cv-00427-BO Document 56 Filed 07/02/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 2, 2020, I electronically filed the foregoing Unopposed

Motion for Leave to File First Amended Complaint with the Clerk of Court using the CM/ECF

system, which will send notification of such filing and effectuate service to the counsel of record

in this matter.


                                              ALSTON & BIRD LLP

                                              /s/ Matthew P. McGuire
                                              Matthew P. McGuire
                                              N.C. State Bar. No. 20048
                                              ALSTON & BIRD LLP
                                              555 Fayetteville Street, Suite 600
                                              Raleigh, NC 27601
                                              Telephone: (919) 862-2200
                                              Facsimile: (919) 862-2260
                                              E-mail: matt.mcguire@alston.com

                                              LOCAL CIVIL RULE 83.1(D) COUNSEL
                                              FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                                                3
           Case 5:19-cv-00427-BO Document 56 Filed 07/02/20 Page 3 of 3
